     Case 1:14-md-02543-JMF Document 8271 Filed 11/23/20 Page 1 of 21




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK

IN RE:
                                           No. 14-MD-2543 (JMF)
GENERAL MOTORS LLC IGNITION                No. 14-MC-2543 (JMF)
SWITCH LITIGATION

This Document Relates to:

ALL ACTIONS


     DESIGNATED BANKRUPTCY COUNSEL/PARTICIPATING COUNSEL
      GOODWIN PROCTER LLP’S: (1) RESPONSE TO OPPOSITION OF
    PLAINTIFFS/INTERIM CLASS COUNSEL AND DEFENDANT GENERAL
   MOTORS LLC TO GOODWIN’S LIMITED OBJECTION TO SETTLEMENT
   AGREEMENT; (2) LIMITED OBJECTION TO JOINT MOTION FOR FINAL
  APPROVAL OF SETTLEMENT AGREEMENT; (3) LIMITED OBJECTION TO
  PROPOSED ORDER RE PAYMENT OF ATTORNEYS’ FEES AND EXPENSES,
   AND PROPOSED FINAL JUDGMENT; AND (4) RESERVATION OF RIGHTS
       Case 1:14-md-02543-JMF Document 8271 Filed 11/23/20 Page 2 of 21




                                               TABLE OF CONTENTS

                                                                                                                               Page


I.     BACKGROUND ............................................................................................................... 2
II.    RESPONSE AND OBJECTION ....................................................................................... 3
III.   OBJECTION .................................................................................................................... 16
IV.    RESERVATION OF RIGHTS ........................................................................................ 16




                                                                -i-
          Case 1:14-md-02543-JMF Document 8271 Filed 11/23/20 Page 3 of 21




                                               TABLE OF AUTHORITIES

                                                                                                                              Page(s)

Cases

Becker v. Warner Communications, Inc. (In re Warner Communications
   Securities Litigation),
   798 F.2d 35 (2d Cir. 1986).......................................................................................................11

In re Cendant Corp. Securities Litigation.,
    404 F.3d 173 (3d Cir. 2005).....................................................................................................15

Evans v. Jeff D.,
   475 U.S. 717, reh’g denied, 476 U.S. 1179 (1986) .....................................................12, 13, 14

Flanagan, Lieberman, Hoffman & Swaim v. Ohio Public Employees Retirement
   System,
   814 F.3d 652 (2d Cir. 2016).....................................................................................................15

Gerber v. MTC Elec. Techs. Co.,
   329 F.3d 297 (2d Cir. 2003).....................................................................................................14

Madison Square Garden Boxing, Inc. v. Shavers,
  562 F.2d 141 (2d Cir. 1977).....................................................................................................14

Montesa v. Schwartz,
  836 F.3d 176 (2d Cir. 2016).......................................................................................................4

In re PNC Fin. Servs. Grp., Inc.,
    440 F. Supp. 2d 421 (W.D. Pa. 2006) ......................................................................................14

Victor v. Argent Classic Convertible Arbitrage Fund L.P.,
    623 F.3d 82 (2d Cir. 2010).......................................................................................................15

In re Volkswagen “Clean Diesel” Mktg., Sales Practices, & Prods. Liab. Litig.,
    914 F.3d 623 (9th Cir.), cert. denied, 140 S. Ct. 305 (2019) .................................................4, 5

Zupnick v. Fogel,
   989 F.2d 93 (2d Cir. 1993).........................................................................................................5

Rules and Statutes

Civil Rights Attorneys’ Fees Awards Act of 1976 ............................................................12, 13, 14

Fed. R. Civ. P. 23(h) ........................................................................................................5, 8, 12, 14



                                                                  -ii-
        Case 1:14-md-02543-JMF Document 8271 Filed 11/23/20 Page 4 of 21




        Goodwin Procter LLP (“Goodwin”) hereby responds to the Notice of Joint Motion and

Joint Motion for Final Approval of the Class Settlement and Plan of Allocation, and Certification

of the Settlement Class, filed as Doc. No. 8240 in Case No. 14-MD-2543 (MDL) and Doc. No.

409 in Case No. 14-MC-2543 (JMF) (the “Joint Motion for Final Approval of Settlement”),

Plaintiffs’ Memorandum in Support of the Parties’ Joint Motion for Final Approval of the

Proposed Class Settlement and the Plan of Allocation, and Certification of the Settlement Class,

filed as Doc. No. 8241 in Case No. 14-MD-2543 (JMF) and Doc. No. 410 in Case No. 14-MC-

2543 (JMF) (the “EL Memorandum of Law”), and Defendant General Motors LLC’s

Memorandum in Support of Joint Motion for Final Approval of Class Settlement and Certification

of Class for Purposes of Settlement, filed as Doc. No. 8245 in Case No. 14-MD-2543 (JMF) and

Doc. No. 417 in Case No. 14-MC-2543 (JMF) (the “New GM Memorandum of Law”), reasserts

its limited objection to the Settlement Agreement, including the [Proposed] Order Approving

Class Counsel’s Rule 23(H) Motion for Approval of Award of Attorneys’ Fees and Expenses and

Service Awards to Lead Plaintiffs, filed as Doc. No. 8247 in Case No. 14-MD-2543 (JMF) and

Doc. No. 415 in Case No. 14-MC-2543 (JMF) (the “Proposed Order re Payment of Attorneys’

Fees and Expenses”) and the [Proposed] Final Order and Final Judgment Granting Final

Approval of the Economic Loss Class Action Settlement, Confirming Certification of the Economic

Loss Settlement Class, and Dismissing All Actions with Prejudice, filed as Doc. No. 8249 in Case

No. 14-MD-2543(JMF) and Doc. No. 416 in Case No. 14-MC-2543 (the “Proposed Final

Judgment”), and respectfully represents as follows: 1




1
  Unless otherwise defined herein, capitalized terms shall have the meanings assigned to them in Goodwin’s Motion
for Payment and Memorandum of Law in Support of Motion for Payment (defined below).
      Case 1:14-md-02543-JMF Document 8271 Filed 11/23/20 Page 5 of 21



                                  I.      BACKGROUND

       1.     On April 27, 2020, this Court entered its Order Granting Preliminary Approval of

Class Settlement, Directing Notice Under Rule 23(E), and Granting Related Relief, as Doc. 7877

in Case No. 14-MD-2543 (JMF) and Doc. No. 392 in Case No. 14-MC-2543 (JMF) (the

“Preliminary Approval Order”). Thereafter, the Preliminary Approval Order was amended and

supplemented by this Court pursuant to its Order Supplementing Order Granting Preliminary

Approval of Class Settlement, Directing Notice Under Rule 23(E), and Granting Related Relief,

entered on May 4, 2020, as Doc. No. 7892 in Case No. 14-MD-2543 (JMF) and Doc. No. 393 in

Case No. 12-MC-2543(JMF) (the “Supplemental Order”).

       2.     On   September    28,    2020,   Goodwin   filed   its   Designated   Bankruptcy

Counsel/Participating Counsel Goodwin Procter LLP’s Notice of Motion and Motion for Payment

of Fees and Reimbursement of Expenses, as Doc. No. 8156 in Case No. 14-MD-2543 (JMF) and

Doc. No. 405 in Case No. 14-MC-2543 (JMF) (the “Motion for Payment”), and the

accompanying Designated Bankruptcy Counsel/Participating Counsel Goodwin Procter LLP’s

Memorandum of Law in Support of Motion for Payment of Fees and Reimbursement of Expenses,

as Doc. No. 8157 in Case No. 14-MD-2543 (JMF) and Doc. No. 406 in Case No. 14-MC-2543

(JMF) (the “Memorandum of Law in Support of Motion for Payment”), and Declaration of

William P. Weintraub in Support of Designated Bankruptcy Counsel/Participating Counsel

Goodwin Procter LLP’s Motion for Payment of Fees and Reimbursement of Expenses, as Doc. No.

8158 in Case No. 14-MD-2543 (JMF) and Doc .No. 407 in Case No. 14-MC-2543 (JMF) (the

“Weintraub Declaration in Support of Motion for Payment”).

       3.     In response to Goodwin’s Motion for Payment, on October 12, 2020, the Economic

Loss Plaintiffs, by and through interim class counsel, filed the Economic Loss Plaintiffs’

Memorandum in Opposition to Goodwin Procter LLP’s Motion for Payment of Fees and


                                               -2-
       Case 1:14-md-02543-JMF Document 8271 Filed 11/23/20 Page 6 of 21




Reimbursement of Expenses, Doc. No. 8202 in Case No. 14-MD-2543 (JMF) (the “ELP

Opposition”).

       4.       Thereafter, on October 19, 2020, in response to the ELP Opposition, Goodwin filed

its Designated Bankruptcy Counsel/Participating Counsel Goodwin Procter LLP’s (I) Reply to

Economic Loss Plaintiffs’ Memorandum in Opposition to Goodwin Procter LLP’s Motion for

Payment of Fees and Reimbursement of Expenses; (II) Limited Objection to Settlement Agreement;

and (III) Notice of Intent to Appear at Fairness Hearing, as Doc. No. 8207 in Case No. 14-MD-

2543 (JMF) and Doc. No. 408 in Case No. 14-MD-2543 (JMF) (the “Goodwin Reply”).

       5.       On November 9, 2020, proposed interim class counsel, acting in coordination with

New GM, filed, among other things, the Joint Motion for Final Approval of Settlement, the EL

Memorandum of Law, the New GM Memorandum of Law, the Proposed Order re Payment of

Attorneys’ Fees and Expenses, and the Proposed Final Judgment, seeking, among other relief, final

approval of the Settlement Agreement.

       6.       In the Joint Motion for Final Approval of Settlement, the movants, at subparagraph

(e), purport to challenge Goodwin’s standing to object to the Settlement and ask this Court to

overrule the limited objection to the Settlement Agreement contained in the Goodwin Reply.

Proposed interim class counsel and New GM also attempt to oppose Goodwin’s limited objection

to the Settlement Agreement in the EL Memorandum of Law and the New GM Memorandum of

Law.

                            II.     RESPONSE AND OBJECTION

       7.       The EL Memorandum of Law states nothing about Goodwin’s standing other than

to make the unremarkable observation that Goodwin is not a member of any Class (true), and cite

to the Settlement Agreement to note that, by its terms, the agreement purports to channel all

common benefit claims to the $34.5 Million set aside for the payment of common benefit


                                                -3-
       Case 1:14-md-02543-JMF Document 8271 Filed 11/23/20 Page 7 of 21




attorneys’ fees and expenses and bar fee payments from the $121 Million Common Fund that will

be established for the payment of Class claims (also true). However, this latter statement is

precisely what grants Goodwin standing to oppose the efforts of the contract parties to affect the

rights of a non-contract party such as Goodwin. By seeking to block Goodwin’s independent right

to payment, the Settlement Agreement is contrary to applicable law and to this Court’s own orders

-- in particular Order No. 42. Not surprisingly, the EL Memorandum of Law cites no case law at

all to support the efforts to avoid paying Goodwin for its work or deny Goodwin’s standing to

object. The EL Memorandum of Law merely cites to the provisions of the private contract that

purport to wall out Goodwin. Regardless of whether this Court overrules Goodwin’s objection,

Goodwin undeniably has standing to object to the portion of the Settlement Agreement (and the

corresponding provisions of the Proposed Order re Payment of Attorneys’ Fees and Expenses and

the Proposed Final Judgment) that directly affect Goodwin’s rights. Indeed, this is the essence of

prudential standing.

       8.      As a general matter, there are three well-recognized prudential standing doctrines:

(1) the prohibition against litigating generalized grievances, (2) the prohibition against litigating

the rights of a third party, and (3) the requirement that the plaintiff's interest falls within the zone

of interests that the statute was designed to protect. See Montesa v. Schwartz, 836 F.3d 176, 195

(2d Cir. 2016). Under this construct, there can be no serious argument that Goodwin does not have

prudential standing to raise its limited objections to the efforts of the Settling Parties under the

Settlement Agreement to use the Proposed Order re Payment of Attorneys’ Fee and Expenses and

the Proposed Final Judgment to limit Goodwin's rights (as a Participating Counsel and as

Designated Bankruptcy Counsel) to payment for its common benefit work in the Bankruptcy Court

and related appeals. In re Volkswagen “Clean Diesel” Mktg., Sales Practices, & Prods. Liab.




                                                  -4-
       Case 1:14-md-02543-JMF Document 8271 Filed 11/23/20 Page 8 of 21




Litig., 914 F.3d 623, 640-41 (9th Cir.), cert. denied, 140 S. Ct. 305 (2019) (“Appellants have the

most compelling case for standing because they suffered an injury (deprivation of attorneys’ fees)

that was caused by the conduct complained of (the Fee Order) and would be redressed by judicial

relief.”) (citations omitted); cf. Zupnick v. Fogel, 989 F.2d 93, 98 (2d Cir. 1993) (although non-

settling defendant usually lacks standing to object to a settlement, there is a “recognized exception

to this general rule which permits a non-settling defendant to object where it can demonstrate that

it will sustain some formal legal prejudice as a result of the settlement.”) (citation and internal

quotation marks omitted). Although the fees at issue sought in Volkswagen were ultimately denied

because it was determined that counsel’s work had not benefitted the class, Goodwin strongly

believes its work did benefit the Economic Loss Classes in this case and that it is entitled to be

heard on that underlying issue rather than being summarily barred from the courthouse.

       9.      Moreover, nothing in Federal Rule of Civil Procedure 23(h) limits Goodwin in the

manner sought here. Whatever limits are to be imposed on Goodwin, those limits can only be

imposed by this Court in a manner that is consistent with relevant case law. For the contract parties

to contend that Goodwin cannot raise this issue now, is to attempt to resolve the issue by private

fiat, because after the Proposed Order re Payment of Attorneys’ Fees and Expenses and the

Proposed Final Judgment are entered by this Court, it will be too late for Goodwin to raise its

objections.

       10.     In addition, as previously argued by Goodwin in its Motion For Payment,

Goodwin’s Engagement Letter with all three Co-Leads expressly provides that Goodwin is entitled

to be paid from any common fund created from cases asserting Economic Loss Claims or Personal

Injury and Wrongful Death Claims:




                                                -5-
      Case 1:14-md-02543-JMF Document 8271 Filed 11/23/20 Page 9 of 21




             With respect to Goodwin Procter’s role as Designated Counsel for
             plaintiffs in the Pre-Sale Accident Cases, Lead Counsel hereby
             agree and confirm as follows:

                  1. Lead Counsel hereby retain Goodwin Procter to work on
                     behalf of GM ignition switch plaintiffs in the Pre-Sale
                     Accident Cases to research, brief, and argue the
                     “Threshold Issues” identified by Bankruptcy Judge
                     Gerber in connection with the Motion to Enforce, and to
                     handle any appeals with respect thereto. Lead Counsel
                     herby agree that Goodwin Procter’s work on the
                     Threshold Issues in connection with the Motion to
                     Enforce is common benefit work for which Goodwin
                     Procter will be entitled to seek and Lead Counsel shall
                     support payment of Goodwin Procter’s attorneys’
                     fees and costs from any common benefit/attorneys’
                     fees fund (the “Common Benefit Fund”) created,
                     awarded or made available for payment of common
                     benefit work in, by, or in connection with the MDL
                     proceeding.

                                             ***
                  4. In addition, in recognition of the fact that the issues that
                     will be handled by Goodwin Procter in the Bankruptcy
                     Court in connection with the Pre-Sale Accident Cases are
                     more challenging than the issues that will be handled by
                     other Designated Counsel in the Bankruptcy Court,
                     Lead Counsel agree and confirm that (i) payment of
                     Goodwin Procter’s fees and reimbursement of its
                     expenses from the Common Benefit Fund will not be
                     dependent upon Goodwin Procter’s success on the legal
                     issues that are assigned to it by Lead Counsel and/or are
                     required by the Bankruptcy Court to be addressed by
                     Goodwin Procter as Designated Counsel in connection
                     with the Pre-Sale Accident Cases; and (ii) Lead Counsel
                     will not oppose payment to Goodwin Procter from the
                     Common Benefit Fund (even if there are no payments
                     allocable to Pre-Sale Accident Cases and, if requested
                     by Goodwin Procter, will indicate support in the MDL
                     Proceeding for such payment, notwithstanding Goodwin
                     Procter’s lack of success on such issues, so long as the
                     fees and expenses incurred by Goodwin Procter were
                     intended for the common benefit at the time incurred.

Emphasis added.




                                               -6-
      Case 1:14-md-02543-JMF Document 8271 Filed 11/23/20 Page 10 of 21




       11.     The clear import of the Engagement Letter is to protect Goodwin from precisely

what the two Co-Leads (qua interim class counsel) are attempting to do with the Joint Motion for

Final Approval of the Settlement, the Proposed Final Judgment, and the Proposed Order re

Payment of Attorneys’ Fees and Expenses.

       12.     The three Co-Leads (two of whom are interim class counsel) signed Goodwin’s

Engagement Letter in October 2014, at least five (5) months before Order No. 42 was entered.

Thus, the Engagement Letter was based on the then existing record. In March of 2016, Order No.

42 put compensation for the holders of common benefit work for the holders of Economic Loss

Claims onto a slightly different fee path than common benefit work for the holders of Personal

Injury and Wrongful Death Claims. Although nothing in Order No. 42 prevents Goodwin from

being compensated for common benefit work as a Participating Counsel and as Designated

Bankruptcy Counsel from either the $34.5 Million attorneys’ fees fund or the $121 Million

Common Fund to the extent such work benefitted persons with Economic Loss Claims, the point

here is that at the time it was engaged in 2014, Goodwin had foreseen a situation where the only

source of payment for its work might be from settlements or judgments in cases asserting only

Economic Loss Claims. The downside scenario that Goodwin was guarding against was that

Goodwin would fulfill its role and do the work all three Co-Leads asked of it, but there would be

little or no recoveries for persons holding Personal Injury and Wrongful Death Claims and no

successor liability recoveries for persons injured or killed in crashes occurring before the 363 Sale

of Old GM’s assets to New GM. To protect itself, Goodwin required, and all three Co-Leads

agreed to the language highlighted above. That agreement is not so easily discarded. A full copy

of Goodwin’s Engagement Letter is attached as Exhibit A to the Declaration of William P.

Weintraub in Support of Designated Bankruptcy Counsel/Participating Counsel Goodwin Procter




                                                 -7-
      Case 1:14-md-02543-JMF Document 8271 Filed 11/23/20 Page 11 of 21




LLP’s: (1) Response to Opposition of Plaintiffs/Interim Class Counsel and Defendant General

Motors LLC to Goodwin’s Limited Objection to Settlement Agreement; (2) Limited Objection to

Joint Motion for Final Approval of Settlement Agreement; (3) Limited Objection to Proposed

Order re Payment of Attorneys’ Fees and Expenses, and Proposed Final Judgment; and (4)

Reservation of Rights (the “Declaration of William P. Weintraub”), filed concurrently herewith.

       13.     Of equal import, Paragraph 33 of Order No. 42 (which addresses Rule 23(h) fee

claims) also provides standing to Goodwin. Paragraph 33 provides that “….plaintiffs’ counsel in

any Common Benefit Action who have performed work that benefitted the plaintiff class may

submit such time and expenses, kept in accordance with Orders No. 8 and 13, and seek an award

of attorneys’ fees and expenses.” Goodwin has done that in its Motion for Payment. For the

reasons stated in its Motion for Payment and its Memorandum of Law in Support of Motion for

Payment, Goodwin believes it is among such counsel and undeniably can make the claims it is

making now - - both to the $34.5 Million Fund for attorneys’ fees and expenses and to the Common

Fund of $121 Million set up under the Settlement Agreement.

       14.     Moreover, Paragraph 33 of Order No. 42 goes on to state that: “In evaluating and

allocating any Court-awarded class action attorneys’ fees and costs among applicant counsel, Co-

Lead Counsel shall apply the same class benefit criteria to all applicant counsel’s work, without

offset or deduction from their submissions of time and expenses except as may be ordered by the

Court under this paragraph.” (Emphasis added).           The gravamen of this language is that,

notwithstanding the efforts to disenfranchise Goodwin and shut the courthouse door, this Court is

the final arbiter on these fees issues - - which includes any decision to limit the recourse of counsel

seeking to assert a common benefit fee claim to the $34.5 Million fund set aside for attorneys’ fees

and expenses and bar it from the $121 Million Common Fund. Based on this language, Goodwin




                                                 -8-
       Case 1:14-md-02543-JMF Document 8271 Filed 11/23/20 Page 12 of 21




respectfully submits it was granted standing by this Court’s order to address matters that affect its

rights to payment. And the potential effects here are material given the existence of $80 Million

of fee claims being confined to $24.5 Million of funds. 2

        15.      It is also worth noting that the Settlement Agreement itself contemplates that

counsel such as Goodwin would have recourse to this Court, and thus standing to be heard, in the

event it has concerns over the manner in which fee determinations are being made. Specifically,

Paragraph 162 of the Settlement Agreement provides that:


                 The Attorneys’ Fees and Expenses paid by New GM as provided for
                 in this Agreement shall be allocated by Plaintiffs’ Class Counsel
                 among other plaintiffs’ counsel who seek a portion of the Attorneys’
                 Fees and Expenses in a manner that Plaintiffs’ Class Counsel in
                 good faith believes reflects the contributions of such plaintiffs’
                 counsel to the prosecution and settlement of the claims against New
                 GM, the AAT, and the GUC Trust in the Actions. The allocation
                 among plaintiffs’ counsel shall be approved by the MDL Court,
                 and Plaintiffs’ Class Counsel shall distribute the Attorneys’
                 Fees and Expenses as directed by the MDL Court. Neither New
                 GM, the GUC Trust, the AAT, nor any of the Released Parties shall
                 have any responsibility, obligation or liability of any kind
                 whatsoever with respect to how the Attorneys’ Fees and Expenses
                 are allocated and distributed; such allocation and distribution is
                 the sole province of Plaintiffs’ Class Counsel to recommend, and
                 the MDL Court to decide.

Emphasis added. Implicit in the method of allocation of fees by Class Counsel is whether the

limitations imposed under the Settlement Agreement designed by such counsel are permissible or

fair to parties excluded from the settlement discussions, such as Goodwin. As stated above,

Goodwin is compelled to raise this objection now, or it risks losing the ability to do so.

        16.      It also rings hollow for interim class counsel to suggest in the EL Memorandum of

Law that re-noticing must occur in the event Goodwin’s objection is sustained. As long ago as


2
 Of the approximately $34.5 Million set aside for the payment of attorneys’ fees and expenses, approximately $24.5
Million has be earmarked for fees and approximately $10 Million has been earmarked for expenses.


                                                       -9-
      Case 1:14-md-02543-JMF Document 8271 Filed 11/23/20 Page 13 of 21




December of 2016, Mr. Berman told Goodwin to bring the disagreement over whether Goodwin

could be compensated from class action proceeds to the Court and he should be charged with

knowledge of his own statements and the likely consequences of his actions. See Declaration of

William P. Weintraub at Exhibit B. Even more notably, Goodwin specifically wrote to interim

class counsel on September 29, 2020, and requested that Mr. Berman and Ms. Cabraser post

Goodwin’s Motion for Payment and related pleadings, filed on September 28, 2020, on the notice

website established for this Settlement. Id. at Exhibit C. And, it appears that interim class counsel

failed or refused to do so. Id. at Paragraph 7.

          17.   In any event, the “re-noticing” issue is a red herring. Goodwin’s ability to be paid

from the $121 Million Common Fund changes nothing because nothing in the notices sent to

putative class members informs those members of the dollar amount of the eventual distributions

to be made under the Settlement Agreement or the timing thereof. And the requirement that in

order to be eligible to be paid each claimant must demonstrate proof of repair to vehicles purchased

a decade ago or longer will impede, complicate, or possibly destroy the right of an indeterminate

number of potential claimants to be paid at all. When viewed in the context of the relatively small

amount of fees at issue for Goodwin ($1.5 Million), the overall effect on any individual claimant

is less than de minimis. Interim class counsel has presented no evidence whatsoever that putative

class members have developed any expectations of recovery that would be affected by Goodwin’s

claims.

          18.   With respect to the New GM Memorandum of Law, New GM is correct that

Goodwin is not asking New GM (or the GUC Trust or the AAT, for that matter), to pay any more

than the Settlement Agreement requires. Goodwin is not seeking additional payments from New

GM for itself or for anyone else. As a matter of standing, therefore, because the outcome of




                                                  -10-
      Case 1:14-md-02543-JMF Document 8271 Filed 11/23/20 Page 14 of 21




Goodwin’s request has no effect on the cost of the Settlement to New GM, it is New GM that lacks

standing to challenge Goodwin’s fee request or to raise illusory issues on behalf of others.

       19.     Nor is Goodwin challenging the reasonableness of the Settlement as it relates to the

dollar amount of payments being made in exchange for the releases under the Settlement

Agreement. As an initial matter, the wisdom of the surrender of the claims of the Classes for the

amounts being paid by New GM and the GUC Trust is the province of the parties that decided to

settle and their respective clients. To be clear, Goodwin’s objection goes only to the source for

payment of its common benefit fee claims and it does not seek to extract more from the settling

parties than they have already agreed to impart. Goodwin’s complaint is with the impermissible

limitation on its right to assert claims that is imposed by the terms of the privately negotiated

agreement.

       20.     As with interim class counsel’s “re-noticing” objection, the re-noticing issue raised

by New GM is a red herring for the reasons discussed above.

       21.     Lastly, New GM’s Memorandum of Law cites only two cases in apparent response

to Goodwin. Both cases are wholly inapplicable to the facts and circumstances of this case.

       22.     Becker v. Warner Communications, Inc. (In re Warner Communications Securities

Litigation), 798 F.2d 35 (2d Cir. 1986), does not address attorneys’ fees awards at all, but rather

addresses the question of whether the overall settlement payment could be challenged as

unreasonable by deconstructing the various sources of payment and the amount contributed by

each. (“His complaint is that most of the settlement funds come from the corporation or insurance

carriers rather than from the individual defendants.” Id. at 37.) The Second Circuit said, no. (“If

the total compensation to class members is fair, reasonable, and adequate, the court is not required

to supervise how the defendants apportion liability for that compensation among themselves.” Id.)




                                               -11-
      Case 1:14-md-02543-JMF Document 8271 Filed 11/23/20 Page 15 of 21




Goodwin is not challenging the amounts paid by New GM, the GUC Trust, or the AAT. Nor is

Goodwin seeking to compel these parties to pay a single cent more than is required under the

Settlement Agreement. Instead, Goodwin objects to the efforts of interim class counsel to use the

private agreement made under the Settlement Agreement to wall Goodwin off from the Common

Fund of roughly $121 Million without its consent.

        23.     Evans v. Jeff D., 475 U.S. 717, reh’g denied, 476 U.S. 1179 (1986), is equally

inapposite. As a threshold matter, Evans is not a Federal Rule 23(h) fee case. The specialized

question posed in Evans was whether the allegedly coerced agreement of plaintiffs’ counsel (acting

for in forma pauperis parties) to waive its right to statutory attorneys’ fees under The Civil

Rights Attorneys’ Fees Awards Act of 1976 (the “Fee Awards Act”) in a civil rights action as a

condition to the settlement impermissibly put counsel in an ethical box by forcing it to choose

between its statutory right to attorneys’ fees and its duties to its clients. Specifically, the terms of

the settlement in Evans required plaintiff’s counsel to waive its statutory right to fees under the

Fee Awards Act. Even though plaintiff’s counsel had in fact agreed to the fee waiver in the

settlement agreement, when the settlement was presented to the district court for approval, counsel

flagged the ethical issue for the district court and took the position that the waiver was

impermissible because the “forced” waiver violated the Fee Awards Act. According to plaintiff’s

counsel, the settling defendants’ insistence upon the waiver as a condition to settling the lawsuit

rendered the settlement incapable of being approved. The district court disagreed and approved

the settlement as appropriate and not violative of the Fee Awards Act. The Ninth Circuit reversed

and the governmental parties that had required the fee waiver appealed to the Supreme Court.

        24.     The Supreme Court rejected the contention that the requirement plaintiffs waive

their statutory attorneys’ fees was a matter of ethics and instead viewed the case as a matter of




                                                 -12-
      Case 1:14-md-02543-JMF Document 8271 Filed 11/23/20 Page 16 of 21




statutory interpretation -- the relevant statute being the Fee Awards Act. Distilled to its essence,

the issue in Evans was whether the Fee Awards Act requires a district court to reject any settlement

in a civil rights case that contains a mandatory fee waiver provision. (“The question we must

decide, therefore, is whether the District Court has a duty to reject the proposed settlement because

it included a waiver of statutorily authorized attorneys’ fees. . . . That duty, whether it takes the

form of a general prophylactic rule or arises out of the special circumstances of this case, derives

ultimately from the Fees Act rather than from the strictures of professional ethics.” 475 U.S. at

727; “The defect, if any, in the negotiated fee waiver must be traced not to the rules of ethics but

to the Fees Act.” Id. at 728; “The question this case presents, then, is whether the Fees Act requires

a district court to disapprove a stipulation seeking to settle a civil rights class action under Rule 23

when the offered relief equals or exceeds the probable outcome at trial but is expressly conditioned

on waiver of statutory eligibility for attorneys’ fees.” Id. at 729.)

        25.     The Supreme Court went on to hold in Evans that neither the Fee Awards Act nor

Congress’s intent in passing the Act barred the waiver that was in fact given by Plaintiffs’ counsel

in that case. (“For the reasons set out below, we are not persuaded that Congress has commanded

that all such settlements must be rejected by the District Court.” Id. at 729; “We conclude,

therefore, that it is not necessary to construe the Fees Act as embodying a general rule prohibiting

settlements conditioned on the waiver of fees in order to be faithful to the purposes of that Act.”

Id. at 737-38.) The Court ultimately held that the district court did not abuse its discretion in

approving the settlement because waiver agreed to by counsel for the plaintiffs was part of an

overall reasonable settlement.

       26.     This case is distinguishable from Evans. This is not a civil rights case and does not

involve an interpretation of the Fee Awards Act. Nor is this case a fee waiver case in which counsel




                                                 -13-
      Case 1:14-md-02543-JMF Document 8271 Filed 11/23/20 Page 17 of 21




has waived the right to fees. The question here is whether Goodwin’s fee request can be confined

to a particular fund (the $34.5 Million fee and expense fund), and walled off from the $121 Million

Common Fund, without its consent. In fact, if Goodwin’s position is sustained, unlike the fee

award at issue in Evans, no additional payments would be required or sought from New GM, the

GUC Trust, or the AAT. The Settlement here would not become more expensive for the

defendants, which is the opposite of the concern of the settling government parties in Evans, who

would have been required to make larger payments. The ethical and/or policy conundrums and/or

statutory interpretations of the Fee Awards Act raised by the parties in Evans are decidedly not at

issue in this case. Unlike the lawyer in Evans, Goodwin has not agreed to anything -- under

“coercion” or otherwise. Goodwin does not raise ethical issues in defense of its pursuit of its

common benefit claims, Goodwin does not allege that it (as distinct from anyone else)

involuntarily or begrudgingly agreed to the Settlement Agreement as counsel did in Evans,

Goodwin does not allege anything as to the motivations of interim class counsel, New GM, or the

other settling parties, and Goodwin does not allege it was compelled to surrender its rights. To the

contrary, as already stated, Goodwin’s issue is whether other parties can contractually curtail

Goodwin’s independent rights under its Engagement Letter, Order No. 42, or under Federal Rule

23(h), using a private agreement (the Settlement Agreement) to which Goodwin was not a party.

       27.     As a non-party to the Settlement Agreement, Goodwin is not bound to its terms.

Madison Square Garden Boxing, Inc. v. Shavers, 562 F.2d 141, 143-44 (2d Cir. 1977) (“A

judgment entered by consent and stipulation is binding upon the consenting parties only.”); see

also Gerber v. MTC Elec. Techs. Co., 329 F.3d 297, 306 (2d Cir. 2003) (bar order in settlement

agreement could not extinguish claims and related damages that are independent from the claims

being settled); see also In re PNC Fin. Servs. Grp., Inc., 440 F. Supp. 2d 421, 451 (W.D. Pa. 2006)




                                               -14-
       Case 1:14-md-02543-JMF Document 8271 Filed 11/23/20 Page 18 of 21




(“No court has expressly held that truly independent claims may be extinguished by a bar order in

order to achieve settlement in complex securities litigation.”). Moreover, the Second Circuit has

recognized that, when non-class counsel has conferred a substantial benefit on the class (as is the

case here), an allocation of fees to non-class counsel is appropriate. See Victor v. Argent Classic

Convertible Arbitrage Fund L.P., 623 F.3d 82 (2d Cir. 2010) (affirming allocation by lead counsel

to non-class counsel of attorney’s fees in lodestar amount with no multiplier). 3

         28.      As argued extensively in its Memorandum of Law in Support of Motion for

Payment, Goodwin fulfilled a unique role in the MDL. Goodwin served as a Participating Counsel

and as Designated Bankruptcy Counsel engaged to address highly contentious and very

sophisticated bankruptcy issues that were common to both persons asserting personal injury claims

and persons asserting economic loss claims. These issues were decided from a common set of

facts obtained from the Valukas Report - - and not from any of the extensive discovery taken in

the MDL. See Agreed and Disputed Stipulation of Fact Pursuant to the Court’s Scheduling Order,

dated July 11, 2014, filed on August 8, 2014 as Doc. No. 12826, together with Exhibits A, B, C,

and D attached thereto, filed concurrently therewith on August 8, 2014, as Doc. Nos 12826-1,

12826-2, 12826-3, and 12826-4, respectively. Goodwin had no clients other than the Co-Leads in

this endeavor. There is no “other” source of payment for Goodwin. Both personal injury claimants



3
  A Second Circuit case decided subsequent to Victor -- Flanagan, Lieberman, Hoffman & Swaim v. Ohio Public
Employees Retirement System, 814 F.3d 652 (2d Cir. 2016) -- held that for non-lead counsel work completed after the
appointment of lead plaintiff and lead counsel, where the fee to non-lead counsel is one part of a capped percentage
of a common fund should be subject to the standard set forth by the Third Circuit in In re Cendant Corp. Securities
Litigation., 404 F.3d 173, 190 (3d Cir. 2005) (lead plaintiff’s decision to not award fees to non-lead counsel for its
work post-appointment is entitled to a presumption of correctness that can be rebutted.) To the extent the Cendant
standard is even applicable here because of the unique “Participating Counsel/Designated Bankruptcy Counsel”
regime in place in this case, as well as the terms of Goodwin’s Engagement Letter and Order No. 42, the Flanagan
decision noted the Second Circuit was not determining whether the deference/rebuttable presumption applies where
class representatives and class counsel argue that other counsel is not entitled to fees that, if paid, would diminish
class members’ recovery. Flanagan, 814 F.3d at 658. At a minimum, Goodwin must be given the opportunity to
rebut any such presumption rather than being preemptively blocked from doing so.



                                                        -15-
      Case 1:14-md-02543-JMF Document 8271 Filed 11/23/20 Page 19 of 21




and economic loss claimants benefitted from Goodwin’s highly successful work on violations of

due process, the ability to sell “free and clear” of successor liability, late claims, and independent

claims. As is evident from even a cursory review of the findings this Court is being asked to make

under Paragraph 4(b) of the Proposed Order re Payment of Attorneys’ Fees and Expenses, much

of the success of these cases did not come from the activities of interim class counsel in the District

Court. Rather, much of the recovery here was derived from Goodwin’s work as Designated

Bankruptcy Counsel in the Bankruptcy Court on the Four Threshold Issues and the ground-

breaking Second Circuit Opinion.

                                       III.    OBJECTION

       29.     For the reasons stated, Goodwin objects to the entry of the Proposed Order re

Payment of Attorneys’ Fees and Expenses and the Proposed Judgment to the extent either or both

purport to bar Goodwin from seeking payment from the $121 Million Common Fund. At a

minimum, Goodwin objects to Footnote 4 of the Proposed Final Judgment and Paragraph 5 of the

Proposed Order re Payment of Attorneys’ Fees and Expenses, as well as to any effort to bind

Goodwin to the terms of the Settlement Agreement that bars its payment from the $121 Million

Common Fund.

                              IV.     RESERVATION OF RIGHTS

       30.     As previously stated by Goodwin in its Memorandum of Law in Support of Motion

for Payment and the Goodwin Reply, with respect to Goodwin’s request for payment from the

$34.5 Million set aside under the Settlement Agreement for the payment of attorneys’ fees and

expenses, Goodwin is not trying to jump the line and be paid ahead of other claimants from that

fund. Goodwin will wait its turn and it hopes and expects that, despite any past efforts of interim

class counsel to avoid making payments to Goodwin, Goodwin will get a “fair shake” in whatever

review process is undertaken by Class Counsel to determine rights to payment for common benefit


                                                 -16-
        Case 1:14-md-02543-JMF Document 8271 Filed 11/23/20 Page 20 of 21




work. Nevertheless, Goodwin understands and expects that the final arbiter of any fee award and

the propriety of any payments will be this Court. Goodwin reserves the right to seek appropriate

recourse in this Court and reserves all rights if funds are dissipated before Goodwin has an

opportunity to be heard in this Court with respect to any proposed payments from the $34.5 Million

fund.

        31.    Lastly, for the avoidance of doubt, Goodwin is not abandoning or waiving, and

expressly reserves its right to payment from the Common Benefit Order Fund established under

Order No. 42 and the other orders of this Court.

                                                   GOODWIN PROCTER LLP
 Dated: November 23, 2020
                                                   By: /s/ William P. Weintraub
                                                   William P. Weintraub
                                                   The New York Times Building
                                                   620 Eighth Avenue
                                                   New York, New York 10018
                                                   212-813-8800
                                                   wweintraub@goodwinlaw.com

                                                   Attorneys for Goodwin Procter LLP




                                              -17-
      Case 1:14-md-02543-JMF Document 8271 Filed 11/23/20 Page 21 of 21




                                 CERTIFICATE OF SERVICE


       I hereby certify that on November 23, 2020, I electronically filed the foregoing along

with the accompanying Declaration of William P. Weintraub, with exhibits A through C, using

the CM/ECF system which will serve notification of such filing to the email of all counsel of

record in this action, and also served the following via e-mail and overnight courier service:

Motors Liquidation Company Avoidance Action Trust
Eric B. Fisher
Binder & Schwartz LLP
366 Madison Avenue, Sixth Floor
New York, NY 10017
efisher@binderschwartz.com

                                                      By: /s/ William P. Weintraub
                                                      William P. Weintraub




                                               -18-
